Kane, J.
Appeal from a decision of the Workers’ Compensation Board, filed June 7, 1985.
Claimant’s decedent was a heavy equipment operator employed by the Chemung County Highway Department. On July 7, 1980, the date of his death, he was operating a heavy roller as part of a crew applying blacktop to a highway. While members of of the work crew were performing work preparatory to decedent’s operation of the roller, it was parked by the road. When this work was completed, a coemployee went to ask decedent to activate the roller, and he was found dead. An autopsy determined that decedent suffered from severe coronary artery disease, and the medical evidence established that decedent sustained a myocardial infarction at least six hours before noon on the day of his death and that decedent’s work effort was not related to his death.
*905Accordingly, the determination of the Workers’ Compensation Board is founded upon substantial evidence and must be affirmed (see, Matter of Parker v Town of Long Lake, 49 AD2d 992).
Decision affirmed, without costs. Mahoney, P. J., Kane, Main, Casey and Levine, JJ., concur.